MEMORANDUM OF DECISION.
Ralph E. Sargent appeals from a Superior Court, Oxford County, jury conviction for gross sexual misconduct, 17-A M.R.S.A. § 253(1)(B) (1983). Our review of the record reveals no fatal variance between the indictment and proof. See State v. Carmichael, 444 A.2d 45, 47-48 (Me.1982). We also reject defendant’s contention that the victim’s testimony is incredible and therefore insufficient to support the conviction. See State v. Brown, 479 A.2d 1317, 1318 (Me.1984).
The entry is:
Judgment affirmed.
All concurring.